Per Curiam.

The petition filed herein, and the response thereto, indicate a failure of the state “to make a diligent, good-faith effort” to bring the petitioner before the Dayton Municipal Court for proceedings related to the detainer issued against him. A reasonable effort by the state to secure his presence is required by the decisions of the Supreme Court of the United States in Klopfer v. North Carolina (1967), 386 U. S. 213, 18 L. Ed. 2d , 87 S. Ct. 988, and Smith v. Hooey (1969), U. S. , 21 L. Ed. 2d 607. We are of the opinion that the reasons supporting those decisions, where a petitioner is currently under indictment by a jurisdiction other than the one in which he is incarcerated, apply with equal force to a petitioner against whom a detainer has been issued based upon a warrant for his arrest.

Writ allowed.

Taft, C. J., O’Neill, Schneider, Herbert and Duncan, JJ., concur.*
Matthias, J., dissents.